Citation Nr: 1820160	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee disability, status post knee replacement surgery.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In February 2018, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will contact the Veteran if additional action is required.  


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.
Right and Left Knees

During the February 2018 videoconference hearing, the Veteran testified that it is his belief his service-connected right and left knee disabilities have increased in severity.  Specifically, with regard to the right knee, he reported that he experienced giving way, which has almost caused him to fall.  Consequently, he requires the use of both a cane and a brace.  

As for the left knee, the Veteran also reported the use of a brace and increase in pain.  The Veteran further testified that during his course of treatment at the VA, it has been suggested he may need another knee replacement due to the fact the initial replacement occurred 18 years ago.  The Veteran also stated that the scars associated with the initial knee replacement are painful.  

The evidence of record shows the last examination of the Veteran's right and left knees occurred in October 2013, shortly after the Veteran filed his claim for increased ratings.  Therefore, based on the Veteran's competent and credible hearing testimony, the Board finds that a new VA examination is needed to ascertain the current severity and manifestations of the Veteran's right and left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, since the Veteran's October 2013 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017). 

The Court also recently issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

Here, the October 2013 examination report did not include all the required testing pursuant to § 4.59 and the recent holding in Correia.  This examination provided ranges of motion for each knee, but did not indicate whether pain was present during both active and passive range of motion, or whether pain on weight-bearing and nonweight-bearing was observed.  As such, a new VA examination is needed.

Further, the Board is cognizant of the fact that the Veteran denied flare-ups at the time of the October 2013 VA examination.  However, if, on re-examination flare-ups are indicated, the examiner should provide estimates regarding the specific loss of range of motion during such episodes.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Right Ankle

The Veteran is seeking service connection for a right ankle disorder that he claims is either directly attributable to his military service or, alternatively, due to or aggravated by his service-connected lumbar spine disability.  Here, the December 2015 and January 2016 VA examiners noted only a diagnosis of foot drop associated with the lumbar radiculopathy, a disability for which service-connection has already been established.  However, the Veteran submitted a private treatment record dated January 29, 2018 that found degenerative changes of the right ankle.  Therefore, the Board finds a new VA examination is warranted to determine whether the Veteran has a current disability of the right ankle, other than the already diagnosed right foot drop, that may be etiologically related to his military service or to his service-connected lumbar spine disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

TDIU

As to TDIU, this issue is intertwined with the claims for higher ratings, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Finally, all available VA and non-VA treatment records since October 2017 should be obtained. 38 U.S.C. § 5103A (a)-(c) (2012).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA and private medical records pertaining to the Veteran for the period from October 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle disorder.  A complete rationale for all opinions offered must be provided.  

The examiner is asked to identify any and all currently diagnosed right ankle disorders.  For each diagnosed disorder,

a) Opine as to whether it is at least as likely as not (50-percent probability or greater) that a right ankle disorder was incurred in service, or is otherwise related to service. 

b) Opine as to whether it is at least as likely as not (50-percent probability or greater) any diagnosed right ankle disorder is caused or aggravated by his service-connected lumbar spine disability.

The examine must specifically comment on the findings of degenerative changes of the right ankle noted in the private treatment record from Dr. Petrillo dated January 29, 2018.  

3.  Schedule the Veteran for VA examinations to ascertain the severity of his service-connected right and left knee disabilities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

Regarding specifically the left knee, the examiner must comment on and evaluate the scars associated with the Veteran's knee replacement surgery.  

The examiner is also specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, instability, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should note that if the Veteran has flare-ups, to elicit from the Veteran, if possible, the flares' severity, frequency, duration, or functional loss manifestations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  After completing all indicated development, readjudicate the claims, including entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).









______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


